Citation Nr: 0335606	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  97-32 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased rating for service-connected 
maculopapular scaly rash/eczema, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from November 1970 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The issues of service connection for hepatitis B and C and 
post-traumatic stress disorder are the subject of the Remand 
that follows.  


FINDINGS OF FACT

1.  The veteran's service-connected maculopapular scaly 
rash/eczema is primarily manifested by erythematous, scaly, 
lichenified, plaque-like lesions with persistent pruritus, 
absent exudation, nervous manifestations, ulceration or 
extensive exfoliation or crusting, and exceptional 
repugnance. 

2.  The veteran's service-connected maculopapular scaly 
rash/eczema does not
involve 20 percent or more of the veteran's body surface.  
Nor is there evidence that the veteran required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for a higher rating of 30 percent for 
service-connected maculopapular scaly rash/eczema have been 
approximated under the old rating criteria for evaluating 
skin disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The VCAA 
requires VA to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim as set forth in the 
August and October 1997 rating decisions, October 1997 
Statement of the Case (SOC), and August 1998, June 1999, 
December 2000, and September 2002 Supplemental Statements of 
the Case (SSOC).  The September 2002 SSOC did not cite the 
law and implementing regulations of the VCAA.  Nevertheless, 
in correspondence dated May 3, 2001, the RO advised the 
veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
producing the evidence relevant to the claims.  The RO 
advised the veteran that he had by July 2, 2001, to send any 
additional information or evidence he desired.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  



Based on the Board's assessment that the veteran is entitled 
to a higher rating for his skin disorder, the Board will not 
remand the matter to correct the procedural defect in notice.  

The veteran's service-connected maculopapular scaly 
rash/eczema is presently assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes 
that the rating criteria for evaluating skin disorders was 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)).  In the reasons and bases portion of 
the September 2002 SSOC, the RO advised the veteran of the 
new rating criteria for evaluating eczema under Diagnostic 
Code 7806.  In response, the veteran submitted additional 
evidence in October 2002.  The RO did not consider the 
veteran's claim under the old criteria with respect to 
evidence associated with the claims file since the issuance 
of the last SSOC in December 2000.  The Board notes that the 
old rating criteria for evaluating skin disorders may be 
applied for the full period of the appeal, but the new rating 
criteria may only be applied to the period of time after 
their effective date.  38 U.S.C.A. § 5110(g) (West 2002); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997); VAOPGCPREC 
3-00.  There, however, is no prejudice to the veteran in the 
Board's initial consideration of the veteran's skin rating 
claim under the old rating criteria given the outcome of this 
appeal.  

The Board also finds that the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The RO obtained relevant VA 
treatment records and afforded the veteran a VA examination.  
In March 2003, the veteran withdrew his request for a 
personal hearing before a Veterans Law Judge.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran's service-connected maculopapular scaly 
rash/eczema is presently assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under the old 
rating criteria, a 30 percent rating is warranted where a 
skin disorder is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  A 50 percent rating is 
warranted where a skin disorder is productive of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Id.  

The April 1997 VA examination report shows that the veteran 
complained of scaling, dryness of his upper extremities, 
pruritus of the areas involved in the rash, and a marked 
increase in these symptoms during the summer and hot months.  
The physical examination revealed erythematous, pruritic, and 
scaly plaque-like lesions of his hands, involving the dorsum 
and palmar surfaces of all the digits and the hands.  He had 
bilateral elbow involvement with no involvement in the flexor 
surface of the forearms and the trunk.  He had onychomycosis 
of the lower extremities.  There were no nervous 
manifestations.  There were no areas of excoriations.  The 
examiner diagnosed bilateral hand lesions compatible with 
eczema.  

VA records dated during the appeal period show treatment for 
erythematous scaling plaque on both hands and feet with 
excoriations.  These records note diagnoses of psoriasis.  
These records show that the veteran was prescribed topical 
creams for psoriasis/eczema to be applied every day.  These 
records further show that the veteran was prescribed 
medications for itching.  

The August 22, 2002 VA examination report shows that the 
examiner reviewed the claims file.  The examiner reported 
that the veteran related that he had seen numerous 
dermatologists and had been on numerous medications for this 
condition. The veteran reported that initially the rashes 
were seasonal (worse in the summertime), but now he had them 
year around.  The skin disorder affected his feet and ankles 
mostly, but he also had it on his hands, arms, groin, and his 
back.  He had been on coal/tar treatment and griseofulvin in 
the past.  The lesions were quite pruritic and he 
occasionally had secondary infections with weeping of the 
rashes.  A physical examination revealed erythematous scaly 
lichenified patches on the veteran's left foot, dorsal 
aspect.  They appeared to have been scratched.  There was 
mild swelling of the dorsum of his foot, but no sign of 
exudate.  His right posterior ankle had similar lesions.  
Examination of his hands revealed erythematous scaly 
lichenified areas between his fingers.  No other lesions were 
seen.  It was noted that photographs were taken.  The 
examiner diagnosed eczema with chronic symptoms and 
persistent pruritus.  The examiner noted that it was her 
opinion that the present eczema condition on his feet was the 
same condition for which he was service-connected.  The 
examiner noted that the eczema affected his hands, arms, 
groin, and back, but presently was mostly manifested on his 
feet.  

The medical evidence of record shows that the maculopapular 
scaly rash/eczema that mostly affects the veteran's hands and 
feet is primarily manifested by erythematous, pruritic, 
scaly, lichenified, plaque-like lesions absent exudation.  
The veteran contends that his skin disorder causes constant 
itchiness, which is symptomatology associated with the next 
higher rating of 30 percent under the old rating criteria of 
Diagnostic Code 7806.  The veteran asserts that he has to use 
prescribed medicated creams all the time to alleviate these 
symptoms.  VA records confirm that he was prescribed 
medications on a continuous basis for itching caused by the 
skin disorder.  The physical examination conducted at the 
August 2002 VA examination revealed areas the examiner noted 
appeared to have been scratched.  Of most significance, the 
August 2002 VA examiner diagnosed persistent pruritus.  Thus, 
the medical evidence of record supports a higher rating of 30 
percent under the old rating criteria of Diagnostic Code 7806 
based on objective evidence of constant itching.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  

The April 1997 VA examiner noted that there were no nervous 
manifestations.  The physical examination conducted at the 
August 2002 VA examination apparently did not reveal any 
nervous manifestations as none were diagnosed by the 
examiner.  There is also no objective evidence of record that 
the veteran's skin disorder is productive of ulceration or 
extensive exfoliation or crusting, or the disorder is 
exceptionally repugnant.  Thus, the medical evidence of 
record does not support the next higher rating of 50 percent 
under the old rating criteria of Diagnostic Code 7806.  Id.   

There are no medical findings in the record that necessitate 
the Board's evaluation of the veteran's disability under the 
new rating criteria as no medical evidence has been added to 
the claims file since August 30, 2002.  Even with 
consideration of the revised regulations, the clinical data 
preclude a favorable disposition.  Specifically, the 
veteran's skin disorder primarily affects the hands and feet 
with limited involvement of the arms, groin, and back.  Thus, 
there is no objective evidence that the skin disorder 
involves 20 percent or more of the veteran's body surface.  
Nor is there evidence that the veteran required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, which is the 
minimum criteria required for a rating in excess of 10 
percent under the new rating criteria of Diagnostic Code 
7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  Thus, 
the revision to Diagnostic Code 7806 does not support a 
rating in excess of 10 percent.  

Accordingly, the Board finds that the veteran's service-
connected maculopapular scaly rash/eczema more closely 
approximates a higher rating of 30 percent under the old 
rating criteria of Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 30 percent.  

Finally, the veteran contends that he cannot work due to his 
skin disorder.  There is no evidence of record that the 
veteran's service-connected maculopapular scaly rash/eczema 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the present case, to the extent 
that the veteran's skin disorder interferes with his 
employability, the currently assigned 30 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  VA records show that the veteran's 
skin disorder is an inconvenience in that it requires the 
daily application of multiple creams to alleviate symptoms.  
There, however, is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of the skin disorder.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  


ORDER

A higher rating of 30 percent for service-connected 
maculopapular scaly rash/eczema is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.


REMAND

The veteran contends that he contracted hepatitis during 
service.  The veteran maintains that he was informed by 
service physicians that he contracted the disease from a 
pierced ear or tattoo that he obtained during service.  The 
veteran asserts that after he separated from service, he had 
a relapse of hepatitis and was hospitalized at the Marion, 
Illinois VA Medical Center (MC) for a week or so.  A review 
of the claims file reveals that no attempt has been made to 
obtain treatment records from the identified VA facility from 
the date of the veteran's separation from service.  Efforts 
to obtain the identified VA treatment records must be made in 
order to comply with VA's duty to assist the veteran.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The Board also notes that the August 2002 VA 
examination report shows that the veteran is currently 
diagnosed with hepatitis B and C.  A medical opinion should 
be obtained to determine the etiology of the diagnosed 
disease. 

The veteran also contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD).  The 
April 1997 VA examiner diagnosed the veteran with PTSD, 
having found that the veteran met the criteria for PTSD.  The 
August 2002 VA examiner diagnosed the veteran with major 
depressive disorder, having found that the veteran did not 
present the full range of symptoms that would meet the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) criteria for PTSD.  
Under the particular facts of this case, the Board finds that 
another medical opinion should be obtained to resolve the 
conflicting medical opinions.  

Lastly, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).   

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.       

2.  Please obtain VA treatment records 
from Marion, Illinois VAMC for any 
treatment of the veteran for hepatitis 
during the period of April 1972 to date.

3.  The veteran should be afforded an 
appropriate examination to ascertain the 
identity and etiology of any hepatitis 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any hepatitis 
found on examination is at least as 
likely as not causally or etiologically 
related to the veteran's period of 
service. Please send the claims folder to 
the examiner for review in conjunction 
with the examination.  

4.  The veteran should be afforded a 
psychiatric examination to ascertain the 
identity and etiology of any psychiatric 
disorder, to include post-traumatic 
stress disorder, that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any psychiatric 
disorder, including post-traumatic stress 
disorder, exists, and whether it is at 
least as likely as not causally or 
etiologically related to the veteran's 
period of service.  The examiner should 
consider and discuss the conflicting 
medical opinions of the April 1997 VA 
examiner and August 2002 VA examiner.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

5.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
veteran's claims should be readjudicated 
with consideration of all of the 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development and to cure a procedural defect in notice.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



